Citation Nr: 1229687	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  06-07 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals of right Achilles tendon repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Veteran had active military service from September 1982 to September 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that the above issue was remanded by the Board in February 2009 and April 2011 for further evidentiary development.  As will be further explained below, this development having been achieved, the issue is now ready for appellate review.


FINDINGS OF FACT

1.  The Veteran's residuals of right Achilles tendon repair are manifested by plantar flexion limited to 35 degrees plantar flexion with mild weakness, lack of endurance and pain prior to June 27, 2011.  

2.  The Veteran's residuals of right Achilles tendon repair are manifested by plantar flexion limited to 22 degrees plantar flexion with weakness, lack of endurance and pain after June 27, 2011    


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for residuals of right Achilles tendon repair have not been met prior to June 27, 2011.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011).  

2.  The criteria for an increased rating of 20 percent, but no greater, for residuals of right Achilles tendon repair have been met after June 27, 2011.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letters dated in May 2004, March 2006, and March 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The March 2006 letter provided this notice to the Veteran.

The Board observes that the May 2004 letter was sent to the Veteran prior to the March 2005 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice in accordance with Dingess, however, was sent after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the March 2006 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) (2009), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra, and after the notice was provided the case was readjudicated and an August 2010 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

In light of the above, the Board concludes that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment records, VA treatment records, and private treatment records are associated with the claims folder. 

In February 2009 and April 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issue was previously remanded in order for the RO to acquire additional medical records and afford the Veteran a new VA examination.  All available medical records having been obtained and a VA examination having been afforded, the issue now returns to the Board for appellate review.
The Veteran was afforded VA examinations in June 2004, May 2009, and June 2011 with respect to the issue on appeal.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2011).  The Board finds that the VA examinations obtained in this case are more than adequate, as they are collectively predicated on a full reading of the VA medical records in the Veteran's claims file.  They consider all of the pertinent medical evidence of record and the statements of the Veteran, and provide a complete rationale for any opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its February 2009 and April 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's disability.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Fenderson at 126-28.  As such, in accordance with Fenderson, the Board has considered the propriety of assigning initial staged ratings for the Veteran's service-connected disability.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2011).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2011).  However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran is currently assigned a 10 percent rating under Diagnostic Code 5271 for residuals of right Achilles tendon repair.  The Board notes that the Veteran was originally assigned a 10 percent rating under Diagnostic Codes 5271-5024.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  Diagnostic Code 5271 refers to limited motion of the ankle and Diagnostic Code 5024 refers to tenosynovitis.

Diagnostic Code 5024 provides for an evaluation of tenosynovitis to be based on limitation of motion of the affected parts, as degenerative arthritis (except in cases involving gout, which is not here demonstrated).  Degenerative arthritis is addressed in Diagnostic Code 5003 which provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  According to Diagnostic Code 5003, when limitation of motion would be noncompensable, i.e., zero percent, under a limitation-of-motion code, but there is at least some limitation of motion, VA assigns a 10 percent disability rating for each major joint so affected, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Disabilities of the ankle are generally rated under Diagnostic Codes 5270 to 5274.  The currently assigned Diagnostic Code 5271 provides a 10 percent evaluation for moderate limited motion of ankle, and a 20 percent evaluation for marked limited motion of the ankle.  The normal range of motion for an ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.  The Board notes that the rating schedule does not define the terms "mild," "moderate," "marked," or "severe."  Therefore, regarding the Veteran's claim for an increased rating for his ankles under Diagnostic Code 5271, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. 
§ 4.6 (2011).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2011).

Other potentially applicable diagnostic codes include Diagnostic Codes 5270 (ankylosis of the ankle), 5272 (ankylosis of the subastragalar or tarsal joint), 5273 (malunion of the os calcis or astragalus), and 5274 (astralgalectomy).  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, 28th edition, p. 86.  There is no showing that the Veteran has been diagnosed with any of these conditions.  Accordingly, Diagnostic Codes 5270, 5272, 5273, and 5274 will not be further addressed.

Historically, the Veteran's service treatment records indicate that the Veteran presented with complaints of pain and swelling of Achilles tendon due to injury in early August 2002.  In October 2002, the Veteran complained of re-injury to Achilles tendon.  X-rays showed a complete tear of the Achilles tendon, and MRI revealed a right Achilles tendon rupture.  In November 2002, the Veteran underwent repair of the Achilles tendon of the right ankle with transfer of the flexor hallucis longus (FHL) tendon to the Achilles tendon.  Post surgical treatment records indicate that the Veteran did well, and that the wounds healed.  In January 2003, the Veteran started physical therapy.  In March 2003, the Veteran complained of tightness with increased walking and nighttime swelling.  In April 2003 and May 2003, the Veteran complained of right ankle stiffness in the morning but denied pain and swelling.

In March 2005, the Veteran submitted a statement noting that he had right ankle arthralgia due to Achilles tendon rupture and that his right big toe did not bend due to removal of FHL tendon.  In April 2005, the Veteran submitted a Notice of Disagreement with the March 2005 rating decision in which he noted that prior to tearing his right Achilles tendon, he did not have to "sit on side of the bed every morning before sta[r]ting to walk to rotate my ankle in order to loosen it up" and that he was no longer able to bend his big toe.  

The Veteran presented testimony before the Board in February 2008.  The Veteran reported pain with bending his foot, swelling, occasional cramping, cracking of the ankle and toes, and difficulty negotiating stairs.  The Veteran also reported that his foot gave out two to three times a week.  The Veteran estimated that he could walk comfortably for a block or two.

The Veteran underwent VA examinations in June 2004, May 2009, and June 2011.  The June 2004 VA examination report noted that the Veteran had stiffness and soreness of the right Achilles area, with constant swelling, aches, and creaking of the ankle.  The Veteran noted that he had surgery to remove the ligament of the great toe to repair it which had made it more difficult to move the great toe.  The Veteran reported right ankle stiffness since the surgery.  The Board notes that the Veteran is also service connected for the right great toe and that is not at issue in this decision.  Upon examination the Veteran exhibited right foot dorsiflexion to 20 degrees and plantar flexion to 45 degrees passively.  Actively, the Veteran's plantar flexion was limited to 35 degrees with pain and discomfort in the Achilles tendon area.  X-rays associated with the examination demonstrated no evidence of acute fracture, dislocation, or significant degenerative changes.  

The Veteran was afforded another VA examination in May 2009.  The May 2009 VA examination focused primarily on the Veteran's right great toe and as noted in a previous remand, the May 2009 VA examination was determined to be insufficient for rating purposes because the examiner did not provide range of motion findings for the Veteran's right ankle and did not address the Veteran's neurological complaints.  

The Board notes that also in May 2009, the Veteran underwent a private examination with Dr. P. at which the Veteran reported tingling and numbness when working in the gym and long periods of driving and some discoloration in the middle of the toe.  Dr. P. noted that examination of the right foot showed decreased sensation over the saphenous nerve, absent flexion of the IP joint right foot, negative tinel sign at the tarsal tunnel and the lateral peroneal and sural nerve and recommended neurology evaluation for numbness.

As such, the Veteran was afforded another VA examination in June 2011.  The Veteran reported stiffness in his right ankle as well as giving way, pain, weakness, and swelling.  The Veteran also reported moderate flare-ups that occurred every 2-3 weeks and were precipitated by walking long distances and using the elliptical machine.  The Veteran further reported standing limitations of 15-30 minutes and walking limitations of less than a mile.  It was noted that the Veteran had a normal gait.  Upon examination there was no objective evidence of pain with active motion and the Veteran exhibited right dorsiflexion of 20 degrees and right plantar flexion limited to 22 degrees.  There was no objective evidence of pain following repetitive motion and no joint ankylosis.  X-rays associated with the VA examination noted tarotarsal spurring and suggestion of pes planus deformity.  The Veteran exhibited hypoactive reflexes in his right ankle and active movement against full resistance for right ankle extension.

The Board notes that the Veteran is currently assigned a 10 percent rating for the right ankle under Diagnostic Code 5271.  As noted above, a 10 percent rating is assigned for when there is a moderate limitation of motion of the ankle.  The next higher 20 percent rating under Diagnostic Code 5271, requires marked limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).  

The Board notes that the June 2004 VA examination revealed that the Veteran exhibited plantar flexion of 35 degrees, a 10 degree loss of range of motion.  With consideration of the Veteran's subjective complaints of pain, the effect of that pain on his daily activities and the loss of range of motion, the Board finds that the medical evidence at that time reflects a moderate limitation of motion in the Veteran's right ankle, and therefore a 10 percent evaluation under Diagnostic Code 5271 is warranted.  The Board notes that the higher 20 percent rating is not however warranted, at that time, because there is no competent medical evidence that indicates that the Veteran has marked limitation of motion in his right ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011). 

The June 2011 VA examination, however, indicates that the Veteran exhibited a decrease in range of motion to 22 degrees plantar flexion, a 23 degree loss of range of motion.  As such the Board finds that the medical evidence after the June 27, 2011 VA examination warrants an increased rating to 20 percent for marked limitation of motion.  As such, the Board finds that a staged rating is warranted.  In this regard the Board notes that as there is no indication that the Veteran has exhibited marked limitation of motion prior to June 27, 2011, the Veteran is not entitled to a higher rating for his right ankle than the currently assigned 10 percent rating prior to June 27, 2011.  However, after June 27, 2011, an increased rating to 20 percent is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011). 

The Veteran's functional loss due to pain has been considered in assigning the 10 percent rating under Diagnostic Code 5271 for limited motion of the ankle prior to June 27, 2011 and the 20 percent rating under Diagnostic Code 5271 for limited motion of the ankle after June 27, 2011.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. at 206-7.  The Board has considered whether the Veteran is entitled to higher ratings under other codes pertaining to the ankle.  However, the Veteran is not shown to exhibit more than moderate limitation of motion and as such the Veteran's service-connected residuals of right Achilles tendon repair do not indicate symptomatology that would warrant higher evaluations than are herein assigned.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, when viewed collectively with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the currently assigned rating.

The Board has considered the lay evidence of record in making its determination; however, it observes that the Veteran's opinions and observations alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.150 with respect to determining the severity of his service-connected disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2011).  Determining the severity of the Veteran's disabilities must be done by a medical professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As discussed above, none of the competent medical evidence of record supports a higher rating than is herein assigned.

For the reasons set forth above, the Board finds that the evidence of record supports the currently assigned 10 percent rating for the Veteran's service-connected residuals of right Achilles tendon repair prior to June 27, 2011, and the assignment of a 20 percent rating, but no higher, after June 27, 2011.  

Finally, in evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right ankle disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Indeed, it does not appear from the record that he has been hospitalized at all for those disabilities.  There is no persuasive evidence in the record to indicate that his service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  Indeed, the Veteran reported at his June 2011 VA examination that he missed less than one week of work as a result of pain in his ankle.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against a higher disability rating than that currently assigned 10 percent prior to June 27, 2011 and an increased rating to 20 percent after June 27, 2011.  

ORDER

Entitlement to an increased rating, in excess of 10 percent, for residuals of right Achilles tendon repair is denied, prior to June 27, 2011.

Entitlement to an increased rating of 20 percent, but no greater, for residuals of right Achilles tendon repair is granted, after June 27, 2011.  



____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


